Citation Nr: 1140615	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-38 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1971.  He also had additional reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened a claim for service connection for PTSD and denied the claim on the merits.  

The RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has also been diagnosed with schizophrenia and major depressive disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability. 

The issues of entitlement to service connection for peripheral neuropathy and erectile dysfunction, secondary to service-connected diabetes mellitus, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was previously denied in a September 2002 rating decision.  The Veteran was notified of the decision but did not appeal. 

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating that claim.   

3.  The preponderance of the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity. 


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a September 2002 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not perfect a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 2002 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In October 2005 and November 2006 rating decisions, the RO reopened the Veteran's claim for service connection for PTSD and denied the claim on the merits.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for PTSD, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in September 2002 consisted of service medical records and service personnel records from the Veteran's period of reserve service, VA medical records showing mental health treatment and multiple diagnoses including PTSD, Social Security Administration records, a VA psychiatric examination that included a diagnosis of PTSD, the Veteran's own statements including statements related to claimed military stressors, and a September 2001 response from the United States Armed Services Center for Research of Unit Records indicating that there was insufficient information provided by the Veteran to verify his claimed stressors.  Based on the evidence then of record, the RO concluded that, although the Veteran had received a diagnosis of PTSD, no stressful event in service had been verified.  Consequently, the claim was denied. 

In support of his application to reopen his claim, the Veteran has submitted a statement dated in December 2004 in which he provides specific information relating to his claimed stressors.  Specifically, the Veteran reports that Phu Cat Air Base sustained enemy rocket attacks in January 1971 and April 1971, while he was stationed there.  

The Board finds that the Veteran's statement as to his in-service stressors to be evidence that is both new and material, as that information may be verifiable, and, if verified, may substantiate the Veteran's diagnosis of PTSD.  When presumed credible, that newly submitted evidence tends to corroborate the Veteran's claims of exposure to rocket attacks in service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Accordingly, because new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis. 
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 
If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran, in written statements and testimony before the Board, claims that he suffers from PTSD that was caused by his period of active service.  Specifically, he asserts that while stationed at Phu Cat Air Base in Vietnam during active service, he was exposed to rocket and mortar attacks, rode in convoys that received enemy fire, and witnessed the accidental death of an aircraft maintenance technician.

The record shows that in a September 2001 memorandum from the United States Armed Service Center for Research of Unit Records (CURR) and a September 2002 rating decision, the Veteran was found to have not provided sufficient information to corroborate his claimed in-service stressors.  Thereafter, a July 2005 CURR response corroborated that Phu Cat Air Base sustained multiple enemy attacks during the time period that the Veteran was stationed there, including attacks in October 1970 and December 1970, and four attacks in February 1971.

Affording the Veteran the benefit of the doubt, the Board finds that the above evidence, submitted after the RO's September 2002 rating decision, is sufficient to corroborate his claimed stressor of exposure to enemy fire and rocket attacks in service.  In any event, in light of the aforementioned regulatory changes, which followed the issuance of the RO's most recent supplemental statement of the case, it is no longer necessary for the Veteran's reported stressors to be independently verified through the United States Joint Services Records Research Center when they are related to a fear of hostile military or terrorist action.  Therefore, the basis on which the Veteran's claim was previously denied is no longer valid and the Board must consider whether service connection is warranted under the revised regulations.  38 C.F.R. § 3.304(f) (2010). 

The Veteran's service personnel records show that he served in Vietnam from September 1970 to September 1971.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and an Air Force Good Conduct Medal, among other decorations.

The Veteran has reported stressors that are consistent with the places, types, and circumstances of his service in Vietnam in claiming to have been exposed to rocket and mortar attacks and enemy fire while riding in convoys.  Accordingly, the remaining questions are whether any of his reported stressors is related to his fear of hostile military or terrorist activity, and if so, whether any such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.  38 C.F.R. § 3.304(f)(3) (2010).

Initially it is observed that service medical records from the Veteran's period of active service have not been associated with the Veteran's claims file.  Although those records were requested by the RO in August 2000, it appears that only service medical records from the Veteran's subsequent period of reserve service were obtained.  It also does not appear that the RO made further attempts to obtain any outstanding service medical records from the Veteran's period of active duty.  Nevertheless, in light of the Board's decision herein to grant service connection for an acquired psychiatric disorder, the Board finds that remand is not necessary for further attempts to obtain those records.

Service medical records from the Veteran's period of reserve service, including examinations in July 1974, May 1975, July 1976, and June 1982, are negative for complaints or clinical findings related to psychiatric problems.

Post-service VA medical records, private medical records, and Social Security Administration records dated from May 1995 to August 2000 show that the Veteran received mental health treatment for schizophrenia, PTSD, Major Depressive Disorder, and alcohol dependence.  He reported symptoms of auditory hallucinations, paranoia, depression, anxiety, avoidance of war-related material, and dreams, nightmares, intrusive thoughts, and flashbacks related to Vietnam experiences.  He was also admitted for substance abuse treatment on multiple occasions.  Significantly, those records show that the Veteran received a diagnosis of PTSD from a VA psychiatrist who treated the Veteran from July 1998 to at least November 1999.

On VA examination in December 2000, the examiner noted the Veteran's reported history of outpatient psychiatric treatment from at least as early as 1985, at which time he was treated with Zoloft for depression.  The Veteran reported at least one inpatient psychiatric treatment and a history of alcohol abuse.  However, the Veteran had been sober since 1997 following VA treatment for alcoholism.  It was also noted that the Veteran had a seizure disorder and at least one previous head trauma with no sequelae.  Socially, the Veteran had been married three times and reported no social life.  He lived at home with this mother, stepfather, and two brothers.  Occupationally, the Veteran had worked as a property administrator for the state law enforcement division for 24 years, but was released from his job in June 1995 due to symptoms of schizophrenia.

The examiner noted the Veteran's reported symptoms of PTSD by criterion.  Specifically, regarding traumatic events experienced, the Veteran reported being under rocket and mortar attacks while in Vietnam; riding in convoys that received enemy fire; and, witnessing the accidental death of an aircraft maintenance technician who was killed by a weapon on an aircraft.  Regarding persistent reexperiencing of traumatic events, the Veteran reported having intrusive memories, nightmares, flashbacks, and anxiety when exposed to parts of trauma or remembering trauma, such as hearing lightening, thunder, and jets overhead.  Regarding persistent avoidance of stimuli associated with trauma or numbing of general responsiveness, the Veteran reported avoidance of thoughts and feelings of his Vietnam experiences; avoidance of activities or situations that remind him of war such as war movies; decreased activities with a decreased ability or inability to work; and feelings of detachment and separation from others.  Finally, regarding persistent symptoms of increased arousal, the Veteran reported trouble staying asleep, trouble concentrating, hypervigilance, and exaggerated startle response.  

The examiner noted additional symptoms of depression to include a depressed mood, crying spells, anhedonia, insomnia, decreased energy, making negative comments about himself, feeling guilty about Americans being involved in Vietnam and the killing of civilians there, decreased concentration, making statements about death or wanting to do, and occasional suicidal ideation.  The examiner also noted symptoms of schizophrenia, including paranoia and auditory hallucinations that occurred two to three times per week and for which the Veteran was on anti-psychotics. 

On mental status examination, the Veteran was well-groomed, pleasant, and cooperative.  There was no evidence of inappropriate behavior, impaired impulse control, inability to maintain activities of daily living, obsessive or ritualistic behavior, or panic attacks.  The Veteran made good eye contact and his speech was normal.  Thought process was goal directed and coherent and thought content was appropriate with no evidence of delusions.  His mood was reported as fair and his affect was euthymic to depressed.  He reported paranoia all the time and auditory hallucinations two to three times per week.  He also had occasional suicidal ideations but no plans.  He denied homicidal ideations.  The Veteran was oriented to person and place and partially oriented to time.  Concentration was impaired but recall memory and remote memory were intact.  Judgment appeared reasonable and insight was fair.

The examiner diagnosed chronic paranoid schizophrenia; recurrent episodes of severe major depressive disorder without psychotic features; alcohol abuse in full remission; and PTSD.  The examiner assigned a GAF score of 40 based solely on the Veteran's schizophrenia.

Thereafter, VA medical records dated through October 2006 show ongoing treatment for psychiatric problems.  Those records show a positive PTSD screen, reports of PTSD symptoms to include nightmares and insomnia, an ongoing diagnosis of reported symptoms of PTSD, and a diagnosis of PTSD made by a VA psychologist.  Those records also document ongoing hallucinations related to schizophrenia.

During a September 2007 VA examination, the examiner noted a history of outpatient psychiatric treatment dating back to 2000 for hallucinations with a history of paranoid schizophrenia, reported symptoms of PTSD including insomnia and nightmares, past poor treatment regimen adherence, history of alcohol dependence with sequelae, and depression not otherwise specified.  The examiner also noted past hospital admissions for substance induced hallucinations, depression, and alcohol detoxification.  The Veteran's current psychiatric treatment included anti-depressant and anti-psychotic medications, although the Veteran reported that the antipsychotic medication did not control the voices he heard.  Regarding non-PTSD psychiatric symptoms, the Veteran reported seizures preceded by anxiety, and reactive depression.  The Veteran also reported being discouraged about his limitations.  Socially, the Veteran was married and resided with his wife.  He had multiple marriages and several children.  He reported limited socialization, but did go to church.  He also reported activities and leisure pursuits to include fishing, watching television, and reading.  Occupationally, the Veteran was unemployed due to reported memory problems, back pain, hospitalizations, medication side effects, and schizophrenia.

Regarding PTSD stressors, the Veteran reported general combat experience and an associated feeling of horror.  He reported that he was on a flight line and heard that a plane was coming in with a pilot who had been shot and a dead co-pilot.  The Veteran reported that when the plane landed, it burst into flames and a fireman tried to pull the pilot out, but the pilot's arm came off.  He also reported a combat stressor involving an air freight terminal that was hit by two rockets and caught on fire.  The Veteran reported intense fear associated with that stressor.  The examiner found that the Veteran met the DSM-IV stressor criterion.  

Regarding PTSD symptoms, the Veteran reported persistent re-experiencing of the traumatic event through recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; and, recurrent distressing dreams of the event.  The Veteran reported persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid activities, places, or people that arouse recollections of the trauma.  Regarding persistent symptoms of increased arousal, the Veteran reported difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The examiner administered diagnostic testing and indicated that the clinician administered PTSD scale was not significant for PTSD.  The examiner also noted that the Veteran scored a 118 on the Mississippi Scale for Combat-Related PTSD but did not indicate the significance of that score.  However, the examiner concluded that testing was not consistent with a diagnosis of PTSD.  

On mental status examination, the Veteran was clean, neatly groomed, and cooperative.  Speech was spontaneous and thought process, thought content, and psychomotor activity were all unremarkable.  His mood was anxious and his affect was blunted.  He was noted to be easily distracted and was not intact to time.  Remote, recent, and immediate memory were mildly impaired.  There was evidence of persistent paranoid delusions, persistent auditory hallucinations, and sleep impairment.  However, there was no evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The examiner noted that the Veteran understood the outcome of his behavior and understood that he had a problem.  The examiner also found the Veteran to be an unreliable historian.

Based on the foregoing, the examiner diagnosed chronic paranoid schizophrenia and alcohol dependence in remission.  The examiner found that the Veteran did not have PTSD.  The examiner stated that a diagnosis of PTSD could not be confirmed due to the confounding impact of the Veteran's long mental health history with symptoms that would preclude making a diagnosis of PTSD based on trauma exposure.  The examiner found that the Veteran's history of schizophrenia made it impossible to determine if avoidance and hyperarousal symptoms are due to trauma exposure or secondary to the Veteran's schizophrenia, history of alcohol dependency, seizure disorder, depression, or other factors.  The examiner noted that, while the Veteran claimed to have some PTSD symptoms, the DSM-IV criteria could not be met and it would be speculative to make the diagnosis of PTSD.  

Subsequent VA medical records dated from October 2007 to February 2008 show continued mental health treatment for hallucinations associated with paranoid schizophrenia, reported symptoms of PTSD, a history of alcohol dependency with sequelae, and depression.  

Thereafter, in May 2008 correspondence, a private social worker related treatment of the Veteran since March 2008 for ongoing psychiatric symptoms of years duration.  The social worker reported that the Veteran had been referred to the Vet Center for group therapy with other Vietnam veterans.  The social worker reported a working diagnosis of chronic PTSD confirmed by DSM-IV-TR criteria.  Specifically, the social worker noted that the Veteran was exposed to traumatic events during active duty in Vietnam where he was confronted with events that involved threatened death or serious injury and responded with intense fear and overwhelming anxiety.  It was noted that the Veteran reexperienced the traumatic events through recurrent and intrusive distressing memories of the events.  Specifically, the Veteran experienced repeated nightmares of the events and intense psychological distress at exposure to internal or external cues that resemble part of the traumatic events.  Regarding avoidance of stimuli associated with traumatic events and a numbing of generalized responsiveness, it was noted that the Veteran avoided thoughts, feelings, and conversations associated with the trauma, and activities, places, or people that reminded him of the traumatic events.  The Veteran also reported feelings of detachment and estrangement from others and a definitive sense of foreshortened future.  Regarding symptoms of increased arousal, it was noted that the Veteran experienced difficulty falling and maintaining sleep, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The social worker noted that the reported symptoms had endured for many years and caused clinically significant distress in the Veteran's social functioning and interpersonal relationships.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board finds that the December 2000 VA examiner's opinion that the Veteran suffers from chronic PTSD related to his in-service stressors in Vietnam is more probative and persuasive than the findings of the September 2007 VA psychologist, indicating that the Veteran does not have PTSD. The December 2000 VA examiner's opinion was based on a detailed examination of the Veteran and a review of the claims file, and also demonstrated a knowledge of the Veteran's in-service stressors and post-service mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner also provided adequate support for the conclusions by outlining the specific criteria for PTSD and the Veteran's symptoms which met each criterion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Additionally, in assigning greater weight to the December 2000 VA opinion, the Board also finds it significant that the VA examiner distinguished the Veteran's reported symptoms of schizophrenia and major depressive disorder.  Moreover, that examiner's opinion is consistent with both the lay statements of the Veteran relating his mental health problems to his in-service stressors and the May 2008 findings of the Veteran's treating social worker that the Veteran has a diagnosis of PTSD in conformance with DSM-IV that is related to traumatic events experienced during active duty service.  The Board also finds it significant that a prior treating VA psychiatrist diagnosed PTSD and that during VA treatment dating back to as early as May 1995, the Veteran reported symptoms of nightmares and flashbacks related to Vietnam and reported experiencing psychiatric symptoms ever since his Vietnam service.

In contrast, the Board finds the September 2007 VA examiner's opinion to be less probative and persuasive.  Although that VA examiner found that the Veteran did not have PTSD, the examiner simultaneously indicated that a diagnosis of PTSD could not be confirmed without resorting to speculation due to the Veteran's history of schizophrenia and other mental health problems.  Such an opinion, in which a physician is unable or unwilling to opine regarding any causal connection between a Veteran's current complaints and his period of service, has been characterized as non-evidence, and therefore lacks probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board also finds that the September 2007 VA examiner did not provide adequate rationale for the opinion offered.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner did not address pertinent clinical evidence of record, including VA medical records dated as early as May 1995 documenting the Veteran's report of psychiatric symptoms related to his Vietnam experiences and his report of psychiatric symptoms since Vietnam.  Nor did the examiner address the diagnosis of PTSD made by the Veteran's treating VA psychiatrist's based on treatment of the Veteran from July 1998 to November 1999, or the December 2000 VA examiner's diagnosis of PTSD in addition to diagnoses of schizophrenia and Major depressive disorder.  While the September 2007 VA examiner noted a review of the claims file, the examiner erroneously indicated that Veteran had only received outpatient psychiatric treatment since 2000 instead of May 1995, as shown by the record.  The examiner's failure to address and consider that pertinent clinical evidence lessens the probative value of the opinion.

In sum, the Board finds that the competent evidence of record consists of a diagnosis of PTSD in conformance with DSM-IV, credible supporting statements establishing the occurrence of in-service stressors, and a link, established by the December 2000 VA psychiatrist and supported by the May 2008 private licensed clinical social worker, between the current symptomatology and the Veteran's in-service stressors.  The Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the Veteran prevails.  Thus, the Board finds that the criteria for service connection for PTSD have been met.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


